EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur Smith on May 12, 2022.
The application has been amended as follows:
1.  (Currently Amended)  An autosampler for a liquid chromatograph, comprising:
a temperature control space for containing a sample and controlling a temperature of the sample; 
an air temperature control part having an air intake portion for sucking air in the temperature control space, 
a fan for blowing air taken in from the air intake portion toward the sample contained in the temperature control space, 
a first temperature control element provided for performing at least cooling of air taken in from the air intake portion on a path of the air, and 
a second temperature control element that is driven independently of the first temperature control element and provided to perform at least heating of air taken in from the air intake portion downstream of the first temperature control element on a path of the air;
a temperature sensor configured to detect a temperature in the temperature control space; and
a temperature control part configured to
control operation of the first temperature control element to lower the temperature in the temperature control space in response to a temperature control mode being set to a cooling mode,
control operation of the second temperature control element to increase the temperature in the temperature control space in response to the temperature control mode being set to a heating mode, [[and]]
in response to the temperature control mode being switched from the cooling mode to the heating mode, execute a dehumidifying heating operation for cooling and dehumidifying air taken in from the air intake portion with the first temperature control element and heating air dehumidified by the first temperature control element with the second temperature control element, and
execute, in a process of raising a temperature in the temperature control space lower than room temperature, the dehumidifying heating operation until a temperature in the temperature control space detected by the temperature sensor reaches a threshold temperature that is a temperature equal to or higher than a dew point temperature, and stop cooling by the first temperature control element after the temperature in the temperature control space reaches the threshold temperature.
2.  (Canceled)  
3.  (Canceled)
4.  (Previously Presented)  The autosampler according to claim 1, wherein
the second temperature control element can also cool air, and
the temperature control part is configured to cool air taken in from the air intake portion with the first and second temperature control elements when performing cooling temperature control to lower a temperature in the temperature control space to a predetermined temperature lower than room temperature.
5.  (Previously Presented)  The autosampler according to claim 1, wherein
the first temperature control element can also heat air, and
the temperature control part is configured to perform heating with the first and second temperature control elements when performing heating temperature control to raise a temperature in the temperature control space to a temperature higher than room temperature.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as set forth in the instant claims above.  The examiner considers newly discovered Tanaka et al., (US 5,934,368) to be the closest prior art.  However, Tanaka does not teach or fairly suggest an autosampler for a liquid chromatograph and the control operation of the second temperature control element to increase the temperature in the temperature control space in response to the temperature control mode being set to a heating mode, 
in response to the temperature control mode being switched from the cooling mode to the heating mode, execute a dehumidifying heating operation for cooling and dehumidifying air taken in from the air intake portion with the first temperature control element and heating air dehumidified by the first temperature control element with the second temperature control element, and
execute, in a process of raising a temperature in the temperature control space lower than room temperature, the dehumidifying heating operation until a temperature in the temperature control space detected by the temperature sensor reaches a threshold temperature that is a temperature equal to or higher than a dew point temperature, and stop cooling by the first temperature control element after the temperature in the temperature control space reaches the threshold temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798